DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The rejection of claims 2, 3, 14, 15, and 26 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claims and Applicant’s arguments received 12 July 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-15, and 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cage et al. (US 4,876,898).
Regarding claim 1, Cage et al., herein Cage, discloses a coil transducer (17) for elevated temperatures, the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a plurality of temperature cycles including at least a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C and any change in temperature is a “temperature cycle” therefore, coil 42 must have an electrical property that is repeatable, to some degree, over a plurality of temperature changes, including a temperature range greater than 350 °C; c. 8, ll. 38-41).  
Regarding claims 2, 3, 5, and 6, Cage discloses wherein the coil (42) being configured to have the repeatable electrical property over the plurality of temperature cycles including at least the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other over the temperature range (wire 42 covered in the ceramic slurry and bobbin 40 must be thermal-expansion compatibles of each other, to some degree); the electrical insulator (40, 41) being substantially non-conductive over the plurality of temperature cycles including the temperature range; and the conductive wire (42) having repeatable conductivity over the plurality of temperature cycles including the temperature range (wire 42 must have repeatable conductivity, to some degree, to operate reliably up to 427 °C, over a plurality of changes in temperature or “temperature cycles”; c. 8, ll. 38-41), wherein the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other comprises the conductive wire (42) and the electrical insulator (40, 41) having substantially equal coefficients of thermal expansion (silver and a ceramic slurry have “substantially” equal coefficients of thermal expansion); wherein each of the plurality of temperature cycles includes the temperature range (temperature cycles of the operation of flow meter 10 includes the temperatures up to 427° C; c. 8, ll. 38-41); wherein the electrical insulator comprises a ceramic coating (41) on the conductive wire (ceramic slurry 41 is coated on silver wire 42; c. 8, ll. 62-65).
Regarding claims 7-12, Cage discloses the electrical insulator comprises a bobbin (40), and the coil (42) is disposed around the bobbin (silver wire 42 is disposed around ceramic bobbin 40; c. 8, l. 67 – c. 9, l. 3); wherein the conductive wire (42) and at least one of the bobbin (40) and the ceramic coating (41) are thermal-expansion compatibles of each other (silver wire 42, ceramic bobbin 40, and ceramic slurry 41 have coefficients of thermal expansion that are compatible to some degree); wherein the conductive wire (42) comprises a magnetic material (nickel based alloy; c. 3, ll. 16-17); wherein the conductive wire (42) comprises a material that includes one of nickel, a nickel alloy, a platinum-rhodium alloy, a platinum-iridium alloy, and a niobium-tantalum-tungsten alloy (wire can be a nickel based alloy; c. 3, ll. 16-17); wherein the temperature range is one of from 350° C to 500° C, from 350° C to 427° C (sensor 17 must operate reliably between 500-800° F which is 260-427° C; c. 8, ll. 38-41), from 410° C to 500 ° C, and from 410° C to 427 ° C; further comprising a magnet portion (24; fig. 3B), the magnet portion (24) being configured to spatially displace relative to the coil portion (c. 8, ll. 24-26).
Regarding method claims 13-15 and 17-24, the method steps therein are met by the operation of the apparatus of Cage as set forth above.
Regarding claims 25 and 26, Cage discloses a vibratory meter (fig. 1) for elevated temperatures, the vibratory meter (fig. 1) comprising: a meter electronics (electronic circuit; c. 1, ll. 57-60); a meter assembly (10) communicatively coupled to the meter electronics (electronic circuit), the meter assembly (10) comprising: at least one conduit (11, 11’); a driver (16) coupled to the at least one conduit (11, 11’); and at least one pickoff (17, 18) coupled to the at least one conduit (11, 11’); wherein at least one of the driver (16) and the at least one pickoff (17, 18) comprise a coil transducer (at least sensor 17 is a coil transducer), the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a plurality of temperature cycles including at least a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C and any change in temperature is a “temperature cycle” therefore, coil 42 must have an electrical property that is repeatable, to some degree, over a plurality of temperature changes, including a temperature range greater than 350 °C; c. 8, ll. 38-41); wherein the coil (42) being configured to have the repeatable electrical property over the plurality of temperature cycles including at least the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other over the temperature range (silver and ceramic have compatible coefficients of thermal-expansion); the electrical insulator (40, 41) being substantially non-conductive over the plurality of temperature cycles including the temperature range (ceramic bobbin 40 and ceramic slurry 41 must operate reliably up to 427° C and any change in temperature is a “temperature cycle” therefore, they must be substantially non-conductive, to some degree, over a plurality of temperature changes, including a temperature range greater than 350 °C; c. 8, ll. 38-41); and the conductive wire (42) having a repeatable conductivity over the plurality of temperature cycles including the temperature range (silver wire 42 must operate reliably up to 427° C and any change in temperature is a “temperature cycle” therefore, silver wire 42 must have a repeatable conductivity, to some degree, over a plurality of temperature changes, including a temperature range greater than 350 °C; c. 8, ll. 38-41).

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
With regard to the rejection under 35 U.S.C. § 102, Applicant agrees that Cage discloses that viscosity sensors 17 and 18 are designed to operate reliably in the range of 500-800 °F and that the sensors include silver wire 42 coated with a sodium silicate ceramic slurry. Response p. 9. However, Applicant argues that Cage is silent on “which sodium silicate compound is used in the slurry” (Response, p. 10) and therefore concludes that the disclosure of Cage is not enabling (Response, pp. 11 and 13). However, as set forth in MPEP § 2121 I, “when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.” Therefore, Cage is presumed to be operable/enabling in accordance with MPEP § 2121 I. Further, MPEP § 716.07 states:
Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).

Additionally, Applicant asserts that Cage discloses that “at 800 °F it is certain that most metal oxide will reduce and that at some portion less than ‘most’ will reduce at temperature less than 800 F.” Response, p. 13. However, even assuming Applicant’s assertion is correct that metal oxides will reduce at 800 °F, or 427 °C, that does not prohibit Cage’s disclosure from meeting the claim language. The language of claim 1 requires the sensor coil to have a repeatable electrical property in a temperature range that is “greater than 350 °C” and Cage discloses sensor 17 operates reliably up to 427° C (c. 8, ll. 38-41).
Lastly, Applicant argues that “Cage plainly fails to disclose any temperature cycles.” However, any change in temperature is a temperature “cycle” and Cage discloses that “sensors 17 and 18 operate reliably between 500° to 800° F” (c. 8, ll. 38-41). Unless sensors 17 and 18 were to only be operated once at a single unchanged temperature, the sensors must be operated over a plurality of temperature changes, or cycles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852